Detailed Action

Continued Examination Under 37 CFR 1.114

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-23-22 has been entered.
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations of the plant belonging to cereal grains is not described in applicant’s originally filed disclosure in that applicant’s originally filed disclosure details tomato and cucumber plants which are not cereal grain plants. 

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 10-11 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 10-11 and 22-23 each recite the limitation "said fungal pathogen" in line 1 of each of claims 10-11 and 22-23.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5-8, 12-13, 16-19 and 24-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0058661 to Jackson et al. in view of U.S. Patent Application Publication No. 2012/0156509 to Mente et al.
Referring to claims 1, 12 and 27, Jackson et al. discloses a composition comprising melanoidins as an active ingredient for improving plant properties - see for example paragraphs [0015] thru [0026] where the melanoidins are used directly with the plant being grown and therefore are an active ingredient, wherein said melanoidin is a product of the Maillard reaction – see for example paragraph [0016]. Specific to claim 12, Jackson et al. further discloses applying to plant or a portion thereof an effective amount of a composition comprising melanoidin – see for example paragraphs [0015] thru [0026]. Jackson et al. does not disclose a powdered or granulated composition. Mente et al. does disclose a composition similar to Jackson et al. using fibers and binders that can be made as short fibers as seen in paragraph [0013] and contain melanoidins as seen in paragraph [0031]. Therefore it would have been obvious to one of ordinary skill in the art to take the composition and method of Jackson et al. and make the fibers shorter and to make the fibers shorter so as to be powdered or granulated as claimed, so as to yield the predictable result of making the composition into any desired shape/form as desired depending on the use of the composition. Specific to claim 27, Jackson et al. as modified by Mente et al. does not disclose applying the composition directly to soil, but does disclose using the composition as a plant growth medium as seen in paragraphs [0015] thru [0026] of Jackson et al. and paragraphs [0013] and [0031] of Mente et al. and the composition and method of Jackson et al. as modified by Mente et al. would perform equally as well in any suitable growing medium including the claimed soil in that Jackson et al. and Mente et al. use substances that are beneficial to plants, and therefore it would have been obvious to one of ordinary skill in the art to take the method of Jackson et al. as modified by Mente et al. and use the composition with any suitable growing medium including the claimed soil, so as to yield the predictable result of providing for better plant growth and health for plants grown in the specific growing medium being used. 
Referring to claim 13, Jackson et al. as modified by Mente et al. further discloses melanoidin is prepared from any combination of one or more amino acid and/or protein and one or more reducing sugar or carbohydrates containing reducing sugars – see for example paragraph [0016] of Jackson et al.
Referring to claims 5 and 16, Jackson et al. as modified by Mente et al. further discloses the property is improved plant growth - see for example paragraphs [0006] and [0016] thru [0026] of Jackson et al.
Referring to claims 6, 17 and 28, Jackson et al. as modified by Mente et al. further discloses the melanoidin is present at a concentration range of 10-5-5% w/v/.01-5%w/v – see for example paragraph [0015] of Jackson et al.
Referring to claims 7 and 18, Jackson et al. as modified by Mente et al. does not disclose the melanoidin is present at a concentration range of 0.001-0.1% w/v. Applicant’s disclosure contemplates using the melanoidin at other concentration ranges as seen in page 15 of applicant's specification and as seen above with respect to claim 6, the Jackson et al. reference discloses melanoidin in the broad range disclosed in page 15 of applicant's specification. However, it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and use the melanoidin at any desired concentration range including the claimed 0.001-0.1% w/v, so as to yield the predictable result of improving the health and growth of the plants.
Referring to claims 8 and 19, Jackson et al. as modified by Mente et al. does not disclose the melanoidins are applied as a slow release solid for soil application. However, it would have been obvious to one of ordinary skill in the art to take the composition and method of Jackson et al. as modified by Mente et al. and have the melanoidins as slow release solids as claimed, so as to yield the predictable result of allowing for the composition and method to provide for a longer duration of the treatment of the plants as desired. 
Referring to claims 24 and 25, Jackson et al. as modified by Mente et al. does not disclose the melanoidin is applied more than once and the melanoidin is applied a least twice on different days. However, Jackson et al. does disclose the composition is a solid material that is capable of being used multiple times and therefore can be applied more than once to multiple plants and therefore can be used on different days as it is applied to different plants. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Jackson et al. as modified by Mente et al. and apply the melanoidin more than once on different days, so as to yield the predictable result of providing greater and longer use of the composition.
Referring to claim 26, Jackson et al. as modified by Mente et al. further discloses the melanoidin is applied to any plant organ at any stage of its life cycle – see for example paragraphs [0015] thru [0026] of Jackson et al.
Referring to claim 29, Jackson et al. as modified by Mente et al. does not disclose the plant belongs to the cereal grains. However, it would have been obvious to one of ordinary skill in the art to take the method of Jackson et al. as modified by Mente et al. and use the method on any suitable plant including the claimed cereal grains, so as to yield the predictable result of providing sufficient plant growth to the desired plant to be grown. 
Claims 3 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 7,060,656 to Kato et al.
Referring to claims 3 and 14, Jackson et al. as modified by Mente et al. does not disclose the property is improved resistance to plant fungal pathogen. Kato et al. does disclose the property is improved resistance to plant fungal pathogen - see for example column 3 lines 15-60. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the property being resistance to plant fungal pathogens as disclosed by Kato et al., so as to yield the predictable result of improving the health of the plant.
Claims 4 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 4,952,229 to Muir.
Referring to claims 4 and 15, Jackson et al. as modified by Mente et al. does not disclose the property is improved drought tolerance. Muir does disclose the property is improved drought tolerance - see for example column 8 lines 1-39. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the property being improved drought tolerance as disclosed by Muir, so as to yield the predictable result of improving the health and growth of the plant.
Claims 9 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent No. 6,174,712 to Yokoyama et al. 
Referring to claims 9 and 21, Jackson et al. as modified by Mente et al. does not disclose the plant belongs to the Solanceae family or the Cucurbitaceae family. Yokoyama et al. does disclose the plant belongs to the Cucurbitaceae family - see for example column 15 lines 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and add the plant belonging to the Cucurbitaceae family as disclosed by Yokoyama et al., so as to yield the predictable result of allowing the user to grow any plant as desired.
Claims 10-11 and 22-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jackson et al. as modified by Mente et al. as applied to claims 1 or 12 above, and further in view of U.S. Patent Application Publication No. 2010/0255124 to Green et al.
Referring to claims 10, 11 and 22-23, Jackson et al. as modified by Mente et al. does not disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Oidium neolycopersici, Podosphaera xanthii and Botryti cinerea. Green et al. does disclose the fungal pathogen is a powdery mildew pathogen or a gray mold pathogen such as Botryti cinerea - see for example paragraph [0013]. Therefore it would have been obvious to one of ordinary skill in the art to take the composition/method of Jackson et al. as modified by Mente et al. and have the fungal pathogen being Botryti cinerea as disclosed by Green et al., so as to yield the predictable result of improving the health and growth of the plant.

Response to Arguments

5.	Regarding the prior art rejections of claims 1 and 12, the Jackson et al. reference US 2010/0058661 and the Mente et al. reference US 2012/0156509 each disclose melanoidins used in a solid material such as rock/mineral wools and therefore using the melanoidins in granular/powder form in the rock/mineral wool or using the melanoidins in a growth material that is entirely in powder/granular form would have been obvious to one of ordinary skill in the art as detailed earlier in paragraph 4 of this office action, in that compositions and substances used in Jackson et al. as modified by Mente et al. would perform equally as well in any desired form including the claimed powder/granular form in that the compositions and substances used in Jackson et al. and Mente et al. provide for beneficial plant growth and in powder/granular form, the compositions of Jackson et al. as modified by Mente et al. would provide for the compositions to provide the beneficial properties to plants given that the compositions are used directly with the plant. Therefore the combination of these references renders the claims obvious as detailed earlier in paragraph 4 of this office action. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejections of claims 1 and 12, takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made in that using powder/granular material for plant growth was known at the time the invention was made and the rejections of claims 1 and 12 provide for an articulated reason for being used in powdered/granulated form as detailed earlier in this paragraph and in paragraph 4 of this office action.
Regarding the prior art rejections of claims 3 and 14, applicant does not positively recite in the claims that the melanoidins provide for the resistance to fungal pathogens and therefore the components of the materials/compositions of the Kato et al. reference US 7060656 can be used with the melanoidins disclosed by the Jackson et al. and Mente et al. references given the articulated reasoning detailed in paragraph 4 of this office action, since each of the prior art references discloses improving plant growth and health.
Regarding the prior art rejections of claims 4 and 15, the Muir reference US 4952229 discloses the claimed resistance to drought tolerance as detailed earlier in paragraph 4 of this office action. Further, improving plant health and growth is an articulated reasoning with a rational underpinning in that Muir discloses facilitating better plant growth and making plants more drought resistant will provide for better plant growth and health in drier climatic conditions. 
Regarding the prior art rejections of claims 9 and 21, it would have been obvious to one of ordinary skill in the art to use the compositions and methods of Jackson et al. as modified by Mente et al. with other types of plants including the plants disclosed by the Yokoyama et al. reference US 6174712 in that one of ordinary skill in the art would expect to see similar results regarding plant growth and health with other types of plants and therefore an articulated reasoning with a rational underpinning is provided. 
	Regarding the prior art rejections of 10-11 and 22-23, the Green et al. reference US 2010/0255124 discloses providing for better plant growth and health by using compositions to combat the fungal pathogens claimed as detailed earlier in paragraph 4 of this office action. Therefore the components of the materials/compositions of the Green et al. reference US 7060656 can be used with the melanoidins disclosed by the Jackson et al. and Mente et al. references given the articulated reasoning detailed in paragraph 4 of this office action, since each of the prior art references discloses improving plant growth and health.	

Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643